 NORTHERN AIR SERVICE, INC.Northern Air Service,Inc. and DistrictLodge 97 ofthe InternationalAssociationofMachinists andAerospace Workers, AFL-CIO,Petitioner.Case 7-RC-12868July 24, 1975DECISIONAND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERS JENKINS ANDKENNEDYUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer VincentCandiello. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,this case was transferred to the National Labor Rela-tions Board for decision. Both the Employer and thePetitioner waived their right to file briefs. The Hear-ing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.1.The Employer is a Michigan corporation withitsprincipal place of business at the Kent CountyAirport, Kent County, Michigan. It is engaged in thesales and service of aircraft and related equipmentand operates a private nonscheduled air taxi serviceand a flight school. The air taxi operation and theflight school are certified by the FAA. The Employerdoes not have a fueling contract with a common car-rier. It does not have any interline agreements withcommon carriers, but on anad hocbasis the Employ-ermay transport passengers who have disembarkedfrom common carriers. On an emergency basis, acarrier may ticket passengers through the Employer.The Employer also does not carry any U.S. mail.The Employer's equipment consists of 18 single-engine planes, each capable of carrying four passen-gers, 3 two-engine planes each having different ca-pacities up to eight passengers, and 2 Lear Jets, eachcapable of carrying six passengers. The Employerpossesses two hangars at the airport and an adjacent465office facility. In addition, it rents a third hangar atthe Kent County Airport and has some space and asmall operation at the Detroit City Airport in De-troit,Michigan.The parties stipulated that the Employer earned inexcess of $500,000 in gross revenue in the last yearand had purchases from outside the State of Michi-gan exceeding $50,000. The record reveals that 17percent of the Employer's total gross revenues arederived from nonscheduled air taxi operations whichinclude both intrastate and interstate flights. Theamount of gross revenue derived from interstate airtaxi service is approximately 5 percent.Because of the jurisdictional nature of the questionpresented here, we have in this case, as in other simi-lar cases in the past, requested the National Media-tion Board, as the agency primarily vested with juris-diction under the Railway Labor Act over air carriersand having primary authority to determine its ownjurisdiction, to study the record in this case and todetermine the applicability of the Railway Labor Actto the Employer. We are administratively advised bythe National Mediation Board under date of June 27,1975, that:The record demonstrates that the only opera-tions of the Northern Air Service, Inc., whichwould bring it within coverage of the RailwayLabor Act arede minimis.Based on this record,the Board is of the opinion that the NorthernAir Service, Inc., does not meet the definition ofcommon carrier by air set forth in Title II, Sec.201, of the Railway Labor Act, and that there isnot sufficient basis for this Board to assert juris-diction.Accordingly, we find that the Employer is engagedin commerce within the meaning of the Act and thatitwill effectuate the policies of the Act to assert juris-diction herein. We, therefore, assert jurisdiction here-in.2.The Petitioner is a labor organization seeking torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.We find in accord with the stipulation of theparties that the following employees of the Employerconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:All full-time and regular part-time airframeand/or power-plant mechanics and apprenticemechanics;building and equipment mainte-nance and cleaning employees;avionics instal-lers and repairmen; inspectors; and repairmen/leadworkers;and all line service employees, in-cludingtowing,parking,fueling,andwashing/cleaning employees but excluding allsales, clerical,and confidential employees; allpilots and flight instructors;allprofessionals,guards,and supervisory employees as defined inthe Act,and all other employees.[Direction of election andExcelsiorfootnote omit-ted from publication.]